Exhibit 10.14

LOGO [g95084g18o55.jpg]

1200 17th Street, Suite 620

Denver, Colorado 80202

Phone: 303-893-1599, Fax: 303-825-0883

July 27, 2007

Michael R. Bristow, M.D., PhD.

Division of Cardiology

University of Colorado Health Sciences Center

Denver, CO 80262

Dear Michael,

ARCA Discovery, Inc. wishes to make unrestricted gifts to the University of
Colorado Foundation in support of your laboratory and the research associated
with heart failure. We direct these contributions to be allocated as summarized
below.

 

•       Lab Personnel Costs -

     $ 197,000   annually

•       General Laboratory Costs

       90,000   annually            Total Commitment      $ 287,000             

ARCA expects to fund this commitment through monthly payments of $23,917. These
payments are contingent upon ARCA’s financial condition, therefore this
arrangement can be terminated at ARCA’s discretion. The effective date of the
arrangement is July 1, 2007.

 

Sincerely, /s/ Richard B. Brewer Richard B. Brewer President & CEO

 

Acknowledged:   /s/ Michael Bristow   Michael Bristow, M.D., PhD.



--------------------------------------------------------------------------------

ARCA Discovery, Inc

INTERNAL USE ONLY

(Annual Costs)

 

Name

  

Estimated Percentage of Salary Supported

   Amount of
Contribution

[ * ]

   [ * ]    [ * ]

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.